Opinion by
Keefe, J.
In accordance with stipulation of counsel that certain of the merchandise consists of dental cement powder the same in all material respects as that the subject of Premier Dental Products Co. v. United States (28 C. C. P. A. — , C. A. D. 123) the claim at 20 percent under paragraph 205 (d) was sustained as to the dental cement powder. It was further stipulated that some of the merchandise consists of dental cement liquid the same as that the subject of Premier Dental Products Co. v. United States (T. D. 49301). In accordance therewith the dental cement liquid was held dutiable as a chemical compound at 25 percent under paragraph 5 as claimed.